Citation Nr: 1436977	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  07-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified before the Board at a hearing at the RO in December 2010.  The Board remanded the claim in May 2011 and August 2013.  


FINDING OF FACT

Right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; sensorineural hearing loss did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred or aggravated in active service, nor may right ear sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a March 2005 and November 2013 letter.  The claim was most recently in a June 2014 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless appeal, the Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his service connection claim.  Those examinations, in whole, addressed the etiology of his right ear hearing loss and are sufficient to decide the Veteran's claim.

The Board finds that there has been substantial compliance with the previous two remands.  All available VA treatment records have been obtained, and the RO requested that the Veteran submit authorizations to release private treatment records.  Two additional VA opinions were also obtained.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he sustained acoustic trauma in service that caused his current right ear hearing loss.  Specifically, his military duties were that of jet mechanic, and he would test engines without the benefit of hearing protection.  He would often use his right hand to cover his left ear while testing the engines, resulting in damage to the right ear.  He reported that he first noticed faint ringing in his ears.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, including sensorineural hearing loss (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including sensorineural hearing loss, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

Service treatment records are negative for any indication of complaints or treatment for hearing loss.  The Veteran's July 1978 report of medical history reflects that he denied hearing loss or ear trouble. The Veteran's July 1978 separation examination shows that his hearing acuity was normal upon separation.
Post-service VA treatment records reflect that in June 2001, the Veteran underwent a hearing examination for new employment.  At that time, he reported that he questioned poor hearing in the right ear compared to the left ear.  He felt that he did not hear low tones well.  He denied a history of tinnitus.  Audiometry examination showed hearing loss worse in the right ear.

On March 2003 VA audiological examination, the Veteran was diagnosed with right ear hearing loss that meets the criteria set forth in 38 C.F.R. § 3.385.  The examiner reviewed the claims file, including the service treatment records showing no hearing loss or complaints of hearing loss, and concluded that hearing loss due to acoustic trauma MRI or high noise exposure occurred at the time of the incident and was not delayed in onset.  The July 1978 separation examination showed hearing within normal limits across the range.  All of the evidence indicated onset of hearing loss after service.

A May 2006 VA record shows the Veteran's report of suffering from longstanding, constant tinnitus.

On November 2013 VA examination, the examiner reviewed the Veteran's claims file and concluded that it was less likely than not that the Veteran's right ear hearing loss was caused or aggravated by his active service.  The examiner explained that the Veteran's service treatment records showed hearing within normal limits on enlistment examination in 1974 and at the time of separation in 1978.  Noise exposure was conceded, however, the most comprehensive publication on noise exposure specifically related to military service advised that after a thorough review of available literature, "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  The article stated that although no definitive studies had been performed, based upon the anatomical and physiological data available, it was unlikely that such delayed effects occurred.

In January 2014, an addendum opinion was obtained.  The VA examiner reviewed the claims file and stated agreement with the previous VA opinion conclusions.
In this case, the Board concedes that the Veteran was exposed to acoustic trauma in service.  His DD-214 shows that he served as an AC and engineer mechanic.  He has also provided credible testimony that he worked on jet engines at close proximity.  Having determined that the Veteran had noise exposure in service, the Board must then determine whether there is a nexus between the Veteran's right ear hearing loss and his active service. 

To that extent, the Board finds that the preponderance of the evidence is against the Veteran's claim.  For one, there is no indication of hearing loss in service or within one year following service separation.  Therefore, presumptive service connection is not warranted in this case.  38 C.F.R. § 3.307, 3.309.  There is also no indication of a diagnosis of right ear hearing loss for many years following service.  Rather, the Veteran reported at his December 2010 travel board hearing that following his in-service noise exposure, he noticed tinnitus only.  Moreover, the 2001 VA record shows his report that he had noticed some hearing loss in his right ear.  He did not report a longstanding history of right ear hearing loss.  Thus, a review of the record demonstrates a lack of continuity of symptoms, as the first diagnosis of right ear hearing loss was dated approximately 24 years following service separation.  

In finding that the preponderance of the evidence is against the Veteran's claim, the Board places great probative weight on the three VA examination opinions in this case.  The 2003, 2013, and 2014 VA examiners' all found that it was less likely than not that the Veteran's right ear hearing loss was caused or aggravated by his service.  All three examiners' reviewed the service treatment records and post-service treatment records, as well as the Veteran's statements, and found that the medical literature did not support his claim.  Rather, the medical literature demonstrated that hearing loss due to acoustic trauma occurred immediately following the event, rather than years later.  The competent and credible evidence does not indicate that the Veteran suffered from hearing loss in service within a short time of service separation.  Rather, he filed his claim in 2001 and has only stated since then that he suffers from right ear hearing loss related to service.  

The Board has considered the Veteran's statements linking his in-service noise exposure to his current right ear hearing loss.  The Veteran is competent to report his right ear hearing loss symptoms, when those symptoms began, and that he was exposed to loud noise while in service.  However, though the Veteran is competent to report the onset of his hearing loss symptoms, he is not competent to attribute his hearing loss to his in-service noise exposure.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran's statements linking his current right ear hearing loss to his in-service noise exposure are not within the realm of knowledge of a layperson.  Rather, they involve a complex question that requires expertise.  Specifically, such involves knowledge regarding the impact loud noises have on the auditory functioning of the ear.  Thus, the opinion of the three VA examiners to the effect that it is unlikely that the Veteran's current right ear hearing loss is the result of military noise exposure is the only competent evidence of record related to the nexus element.  Furthermore, while competent to report when his hearing difficulty began, the Veteran has only submitted conclusory statements as to the onset of his hearing loss and that such hearing loss is related to his service.  He has also been inconsistent and vague in relaying whether the hearing loss began in service or many years following service.  As such, the Board places greater weight on the VA examiners' opinions and finds that the evidence is against a finding that the Veteran's current right ear hearing loss began during military service or is due to in-service noise exposure. 

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


